Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/01/2021 has been entered. Claims 5, 16, and 23-31 stand withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7, 11, 13-15, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mano et al. (US 8,603,667 B1, as cited in previous Office actions), in view of Rubino et al. (US 2004/0146780 A1, as cited in previous Office actions), Tang et al. (US 2013/0184797 A1), Takahashi et al. (US 2005/0147880 A1, as cited in previous Office actions), Tamachi et al. (US 2014/ 0049878A1), the IJ Research Inc. Article (“Ceramic to Metal Seals – Brazing and Joining”, 2013, <http://www.ijresearch.com/ceramic-to-metal-seal-2/>), and Tsukamoto et al. (US 2003/0003356 A1).
Regarding claim 1, Mano teaches an electrochemical cell (electrochemical device 100, Mano Abstract and C5L18), the electrochemical cell comprising: 
a) a casing (container 10, Mano C5L29-30), comprising: 
i) an open-ended ceramic container (container main body 11 made of ceramic, Mano C5L35-36) having an edge meeting a ceramic container inner surface spaced from a ceramic container outer surface (container body 11 with inner edge at 14b and outer edge at 11c are spaced apart by width of upper surface 11a, Mano Figs. 3-4);

iii) an electrically conductive pathway sealed to the ceramic container in the via hole (via-hole 15a is first terminal, with conductive wiring 15, Mano C6L29-35); and 
iv) a metal lid (lid 12 can be made of various metal, Mano C5L59-60 and Figs. 1-3);
vi) a gold seal (seal ring 13 can be selected from metals including gold, Mano C5L59-C6L10) sealing the  metal lid to thereby hermetically close the open-ended ceramic container (lid hermetically seals container with seal ring, Mano C6L9-13);
b) an electrode assembly housed in the casing (storage element 20, Mano C5L18-20, C6L24-28, C7L24-26), the electrode assembly comprising: 
i) a first electroactive material (positive/first electrode layer 21, Mano C7L24-25) contacting the ceramic container inner surface (see contact between 21 and 11 in Mano Fig. 3) and being in an electrically conductive relationship with the electrically conductive pathway extending through the via hole in the ceramic container (via-holes 15a connected to positive electrode layer 21, Mano C6L29-34);
ii) an opposite polarity second electroactive material (second/negative electrode layer 22, Mano C7L25-26) directly contacting the metal lid inner surface (negative electrode layer 22 contacts inner surface 12a of lid 12, Mano C8L9-12; direct contact between 12 and 22 shown in Mano Figs. 3, 9, and 10); and 
iii) a separator (separator 23, Mano C7L26) disposed between the first and second electroactive materials (separator 23 between electrodes 21/22, Mano Fig. 3 and C8L14-15); and 
c) an electrolyte in the casing in contact with the electrode assembly (liquid chamber 40 houses storage element 20 and electrolyte 30, all within container 10, Mano C5L20-21 and L40-42); 

e) a second, opposite polarity terminal (negative terminal 16b, Mano C6L62) electrically isolated from the electrically conductive pathway by the ceramic container (see Mano Fig. 3, negative electrode wiring 16 isolated from pathway/via-hole 15a by ceramic body 11), wherein the first and second terminals are configured for electrical connection to a load (external terminal 15b shares common wiring with via-hole 15a, and terminal 16b is external, Mano C6L5-62 – terminals extending externally to an electrochemical cell implies connection to a load, see also Fig. 3; additionally, the electrochemical device is chargeable/dischargeable, Mano C1L13-15). 

Mano fails to teach in (a)(i) the ceramic container shape being annular.
Rubino, which is analogous in the art of hermetically sealing electrochemical cells, teaches that the cell can be coin-type (Rubino [0003]) and have a sidewall extending in an annular shape (Rubino Figs. 1 and 3, [0020]) with a lid hermetically sealed thereto (Rubino [0042]), similar to that taught by Mano. Rubino teaches in [0006] that a coin-type cell of this shape is known in the art and is useful for applications requiring very small power sources. 
Additionally, the change in form or shape, without any new or unexpected results, is an obvious engineering design; see MPEP 2144.04 IV B. It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the hermetically sealed electrochemical device taught by modified Mano to have a coin shape (and thus annular sidewalls) as taught by Rubino with the motivation of fitting the cell to applications that required a round and small battery. 


Additionally, Tang, which is analogous in the art of sealing conducive material in via holes within a ceramic substrate, teaches alumina ceramic base 188 with vias 186 therein filled with platinum (Tang [0077, 0201-0205] and Fig. 13). Tang Figs. 13-18 and [0201-0205] teach that a ceramic base can have a via hole extending through the entire thickness thereof and achieve a strong bond therebetween for sustainable hermetic sealing of the electric device. Tang teaches in [0044-0045] that platinum lead wires and platinum fill material serve the same purpose when extended through the ceramic substrate, though Tang [0005, 0207, 0219] teaches that lead wires can be problematic and thus conductive fill in via holes is preferable in terms of manufacturing efficiency and hermetic stability within the electric device.
Therefore, a person having ordinary skill in the art would have found it obvious to replace the wiring of Mano by extending the via hole through the entire thickness of the ceramic container to achieve the same functionality of conduction from the inner to the outer surface of the container as taught by Tang with the motivation to enhance stability of the device and increase manufacturing efficiency.  Additionally, the change in form or shape, without any new or unexpected results, is an obvious engineering design (MPEP 2144.04 IV B) and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved (MPEP 2143 B). Thus, substituting a longer via hole for a via hole plus additional wiring would have been obvious to a skilled artisan.


Takahashi, which is analogous in the art of thin electrochemical devices and terminal connections thereof (see Takahashi Abstract and [0005-0009]), teaches that a metal lid of an electrochemical device can be in direct contact with an electrode (lids press electrodes, current collectors are optional; Takahashi [0010, 0024-0025]) and can serve as an external output terminal – i.e., for connection to a load (Takahashi [0009-0011]). Takahashi teaches in [0013-0016] that such a configuration, with the lid(s) being directly pressed against the electroactive material(s) and the lid(s) also forming the terminal(s) of the electrochemical cell, favorable electrical contact, damage prevention, and excellent charging/discharging can be achieved all within a thin cell. Additionally, Takahashi teaches in [0064] that stainless steel is an appropriate material for the lid since it can sufficiently conduct electric charge.
	It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the wiring assembly contacting the electrode and forming the terminal of Mano with terminal including the metal (i.e., a stainless foil for good conductivity as a terminal) lid directly contacting the electrode as taught by Takahashi with the motivation of achieving favorable electrical contact and charge cycle characteristics within a thin cell while also preventing damage of the electrodes therein. Additionally, the simple substitution of one known element for another (i.e., the terminal of Takahashi for that of Mano) is likely to be obvious when predictable results (i.e., an equally functional electrochemical device terminal which can connect to an external load) are achieved; see MPEP 2143(B).
Tamachi, which is analogous in the art of hermetically sealed electrochemical cells, teaches that a lid member and seal ring made of stainless steel (Tamachi [0011, 0064, 0067]) can be hermetically sealed to a ceramic container body (Tamachi [0065]) by a joint layer made of gold (Tamachi [0068]). 
Thus, a person having ordinary skill in the art would have found it obvious to select gold as a suitable material for hermetically joining stainless steel to ceramic. Selecting a known material for its suitability for its intended use is prima facie obvious; see MPEP 2144.07.

	Mano fails to teach (a)(v) a metallization comprising an adhesion layer contacted to the annular edge of the ceramic container and a wetting layer contacted to the adhesion layer; nor in (a)(vi)the seal ring specifically sealing the metallization to the metal lid such that the hermetic seal has a leak rate that is not greater than 1x10-7 std. cc He/sec. 
IJ Research, which is pertinent to the problem of sealing metal to ceramic, teaches that bare ceramics require metallization to increase wettability thereof and form a hermetic seal between the ceramic and metal by way of brazing/soldering (IJ Research article section 1. Ceramic to Metal Brazing). 
Tsukamoto, which is analogous in the art of sealing batteries, teaches in [0005] that for a battery seal to be considered hermetic, the seals must have a leak rate of less than 10−8 atm-cc/sec He. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Tang, which is pertinent to the problem of hermetic sealing, teaches a gold metal braze creating a hermetic seal to alumina ceramic with metallization layers therebetween consisting of both an adhesion layer and a wetting layer (Tang [0028]). Tang [0028] also teaches this combination achieving a hermetic seal with a leak rate of no greater than 1x10-7 std. cc He/sec.
A skilled artisan would have found it obvious to modify Mano to utilize metallization on the ceramic container to hermetically seal it to metal as taught by IJ Research and to specifically include 

Mano fails to teach that the electrochemical cell is configured as a power source for an implantable medical device. Examiner notes that this statement of intended use resides within the preamble of the claim and is deemed not to necessitate a structural difference between the electrochemical device of modified Mano above and that instantly claimed. However, to promote compact prosecution, Examiner does note that the Tang reference does teach that it is known to use batteries within implantable medical devices such as pacemakers (Tang [0163]), thus the electrochemical device of modified Mano (which is for uses requiring long-term reliability per Mano C2L1-3) could be used within an implantable medical device.

Examiner also notes that “wherein the first and second terminals are configured for electrical connection to a load” is a functional limitation which is well-known in the art to be a normal intended use of electrochemical device terminals. Although both Mano and Takahashi explicitly teach charging/discharging and external connections to terminals, Examiner notes that even if the prior art references were silent to this capability, the structure taught by the prior art is capable of performing the intended function (see MPEP 2114).

Thus, all limitations of amended instant claim 1 are rendered obvious.

Regarding claim 4, modified Mano teaches the limitations of claim 1 above and teaches the open-ended ceramic container comprises a ceramic base (base portion of body 11 from surfaces 11b to 

Regarding claim 13, Mano teaches an electrochemical cell (electrochemical device 100, Mano Abstract and C5L18), the electrochemical cell comprising: 
a) a casing (container 10, Mano C5L29-30), comprising: 
i) an open-ended ceramic container (container main body 11 made of ceramic, Mano C5L35-36) comprising a ceramic base (base portion of body 11 from surfaces 11b to 14a, Mano Fig. 3) supporting an outwardly extending ceramic sidewall (sides at 11c of main body 11, Mano Fig. 3) having an edge (upper surface 11a with inner edge at 14b, Mano Fig. 3), the edge meeting a ceramic container inner surface spaced from a ceramic container outer surface (container body 11 with inner edge at 14b and outer edge at 11c are spaced apart by width of upper surface 11a, Mano Figs. 3-4); 
ii) a via hole (via-hole 15a in ceramic base, Mano C6L39-40) extending through the ceramic base (15a in base 11, Mano Fig. 3) 

iv) a metal lid (lid 12 can be made of various metal, Mano C5L59-60 and Figs. 1-3);
vi) a gold seal (seal ring 13 can be selected from metals including gold, Mano C5L59-C6L10) sealing the  metal lid to thereby hermetically close the open-ended ceramic container (lid hermetically seals container with seal ring, Mano C6L9-13);

b) an electrode assembly housed in the casing (storage element 20, Mano C5L18-20, C6L24-28, C7L24-26), the electrode assembly comprising: 
i) an [electrode] active material (first electrode layer 21, Mano C7L24-25) contacting the ceramic base inner surface (see contact between 21 and 11 in Mano Fig. 3)and being in an electrically conductive relationship with the electrically conductive pathway extending through the via hole in the ceramic base (via-holes 15a connected to electrode layer 21, Mano C6L29-34); 
ii) a[nother electrode] active material (second electrode layer 22, Mano C7L25-26) directly contacting the metal lid inner surface (negative electrode layer 22 contacts inner surface 12a of lid 12, Mano C8L9-12; direct contact between 12 and 22 shown in Mano Figs. 3, 9, and 10); and 
iii) a separator (separator 23, Mano C7L26) disposed between the first and second electroactive materials (separator 23 between electrodes 21/22, Mano Fig. 3 and C8L14-15); and 
c) an electrolyte in the casing in contact with the electrode assembly (liquid chamber 40 houses storage element 20 and electrolyte 30, all within container 10, Mano C5L20-21 and L40-42); 
[one] active material (via-hole 15a provided in bottom surface 14a of recess 14 to be electrically connected to electrode active material layer 21, Mano C6L32-34); and 
e) a[nother] terminal (terminal 16b, Mano C6L62), electrically isolated from the electrically conductive pathway by the ceramic container (see Mano Fig. 3, electrode wiring 16 is isolated from opposite polarity pathway/via-hole 15a by ceramic body 11), wherein the negative and positive terminals are configured for electrical connection to a load (external terminal 15b shares common wiring with via-hole 15a, and terminal 16b is external, Mano C6L5-62 – terminals extending externally to an electrochemical cell implies connection to a load, see also Fig. 3; additionally, the electrochemical device is chargeable/dischargeable, Mano C1L13-15). 

Mano fails to teach in (a)(i) the ceramic container sidewall and edge thereof being annular.
Rubino, which is analogous in the art of hermetically sealing electrochemical cells, teaches that the cell can be coin-type (Rubino [0003]) and have a sidewall extending in an annular shape (Rubino Figs. 1 and 3, [0020]) with a lid hermetically sealed thereto (Rubino [0042]), similar to that taught by Mano. Rubino teaches in [0006] that a coin-type cell of this shape is known in the art and is useful for applications requiring very small power sources. 
Additionally, the change in form or shape, without any new or unexpected results, is an obvious engineering design; see MPEP 2144.04 IV B. It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the hermetically sealed electrochemical device taught 

Mano fails to teach in (a)(ii-iii) and (d) the via hole extending completely through the ceramic base from its inner surface to the outer surface. However, Mano does teach that via hole 15a extends through container 11 from its inner surface along contact line 14a and connected through electrode wiring 15 to the bottom/outer surface 11b of the ceramic container (Mano Fig. 3). Mano teaches that the via holes and the remainder of the wiring portions are made of the same conductive materials (Mano C6L45-51).
Additionally, Tang, which is analogous in the art of sealing conducive material in via holes within a ceramic substrate, teaches alumina ceramic base 188 with vias 186 therein filled with platinum (Tang [0077, 0201-0205] and Fig. 13). Tang Figs. 13-18 and [0201-0205] teach that a ceramic base can have a via hole extending through the entire thickness thereof and achieve a strong bond therebetween for sustainable hermetic sealing of the electric device. Tang teaches in [0044-0045] that platinum lead wires and platinum fill material serve the same purpose when extended through the ceramic substrate, though Tang [0005, 0207, 0219] teaches that lead wires can be problematic and thus conductive fill in via holes is preferable in terms of manufacturing efficiency and hermetic stability within the electric device.
Therefore, a person having ordinary skill in the art would have found it obvious to replace the wiring of Mano by extending the via hole through the entire thickness of the ceramic container to achieve the same functionality of conduction from the inner to the outer surface of the container as taught by Tang with the motivation to enhance stability of the device and increase manufacturing efficiency.  Additionally, he change in form or shape, without any new or unexpected results, is an obvious engineering design (MPEP 2144.04 IV B) and the simple substitution of one known element for 

Mano fails to teach in (a)(iv) the metal of the lid selected from titanium and stainless steel and fails to teach the “second, opposite polarity terminal comprising the metal lid,” nor such terminal “directly contacted to the second electroactive material.” Mano does teach electrical contact between the second terminal and second electroactive material (negative electrode wiring 16 includes terminal 16b and connection portions 16a electrically connected to negative electrode 22, Mano C6L61-65), which is well-known for a functional electrochemical cell.
Takahashi, which is analogous in the art of thin electrochemical devices and terminal connections thereof (see Takahashi Abstract and [0005-0009]), teaches that a metal lid of an electrochemical device can be in direct contact with an electrode (lids press electrodes, current collectors are optional; Takahashi [0010, 0024-0025]) and can serve as an external output terminal – i.e., for connection to a load (Takahashi [0009-0011]). Takahashi teaches in [0013-0016] that such a configuration, with the lid(s) being directly pressed against the electroactive material(s) and the lid(s) also forming the terminal(s) of the electrochemical cell, favorable electrical contact, damage prevention, and excellent charging/discharging can be achieved all within a thin cell. Additionally, Takahashi teaches in [0064] that stainless steel is an appropriate material for the lid since it can sufficiently conduct electric charge.
	It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the wiring assembly contacting the electrode and forming the terminal of Mano with terminal including the metal (i.e., a stainless foil for good conductivity as a terminal) lid directly contacting the electrode as taught by Takahashi with the motivation of achieving favorable electrical contact and charge cycle characteristics within a thin cell while also preventing damage of the electrodes therein. Additionally, the simple substitution of one known element for another (i.e., the terminal of Takahashi 
Though Mano teaches the lid and seal ring being made of the same metal, Tamachi, which is analogous in the art of hermetically sealed electrochemical cells, teaches that a lid member and seal ring made of stainless steel (Tamachi [0011, 0064, 0067]) can be hermetically sealed to a ceramic container body (Tamachi [0065]) by a joint layer made of gold (Tamachi [0068]). 
Thus, a person having ordinary skill in the art would have found it obvious to select gold as a suitable material for hermetically joining stainless steel to ceramic. Selecting a known material for its suitability for its intended use is prima facie obvious; see MPEP 2144.07.

Mano fails to teach (a)(v) a metallization comprising an adhesion layer contacted to the annular edge of the ceramic container and a wetting layer contacted to the adhesion layer; nor in (a)(vi) the seal ring specifically sealing the metallization to the metal lid such that the hermetic seal has a leak rate that is not greater than 1x10-7 std. cc He/sec. 
IJ Research, which is pertinent to the problem of sealing metal to ceramic, teaches that bare ceramics require metallization to increase wettability thereof and form a hermetic seal between the ceramic and metal by way of brazing/soldering (IJ Research article section 1. Ceramic to Metal Brazing). 
Tsukamoto, which is analogous in the art of sealing batteries, teaches in [0005] that for a battery seal to be considered hermetic, the seals must have a leak rate of less than 10−8 atm-cc/sec He. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Tang, which is pertinent to the problem of hermetic sealing, teaches a gold metal braze creating a hermetic seal to alumina ceramic with metallization layers therebetween consisting of both an adhesion layer and a wetting layer (Tang [0028]). Tang [0028] also teaches this combination achieving a hermetic seal with a leak rate of no greater than 1x10-7 std. cc He/sec.


Mano fails to teach that the electrochemical cell is configured as a power source for an implantable medical device. Examiner notes that this statement of intended use resides within the preamble of the claim and is deemed not to necessitate a structural difference between the electrochemical device of modified Mano above and that instantly claimed. However, to promote compact prosecution, Examiner does note that the Tang reference does teach that it is known to use batteries within implantable medical devices such as pacemakers (Tang [0163]), thus the electrochemical device of modified Mano (which is for uses requiring long-term reliability per Mano C2L1-3) could be used within an implantable medical device.

Mano fails to teach in (b-e):
the electrode contacting the ceramic base inner surface is the anode and the electrode contacting the lid is the cathode;
the terminal comprising the electrically 6GM-CELL-0582conductive pathway is the negative terminal which is in a conductive relationship with the anode, 
the terminal comprising the metal lid is the positive terminal and is directly contacted to the cathode active material.



Examiner also notes that “wherein the first and second terminals are configured for electrical connection to a load” is a functional limitation which is well-known in the art to be a normal intended use of electrochemical device terminals. Although both Mano and Takahashi explicitly teach charging/discharging and external connections to terminals, Examiner notes that even if the prior art references were silent to this capability, the structure taught by the prior art is capable of performing the intended function (see MPEP 2114).

Thus, all limitations of amended instant claim 13 are rendered obvious.

Regarding claim 2, claim 6, claim 7, claim 14, and claim 17, modified Mano teaches the limitations of claims 1 and 13 above but fails to explicitly teach that the ceramic container is alumina and the conductive pathway comprises a platinum-containing material. However, Mano does teach that 
Tang teaches that selecting alumina as the ceramic substrate and platinum paste as the fill material for via holes within the substrate are beneficial material choices because such leads to compatible metal/ceramic bonding for a strong hermetic seal therebetween (Tang [0196-0197, 0200-0202]).
Thus, a person having ordinary skill in the art would have found it obvious to select alumina as the ceramic and platinum paste as the via-hole conductive fill material within modified Mano as taught by Tang to achieve a sufficient hermetic seal between the via-hole conductive pathway and the surrounding ceramic base. Additionally, selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07). 
Thereby, claims 2, 6-7, 14, and 17 are rendered obvious.

Regarding claim 3 and claim 15, modified Mano teaches the limitations of claim 1 above and further teaches a current collector (first conductive protrusion 51, Mano C9L18-30 and Fig. 3) is supported on the ceramic container inner surface (51 is directly on surface of ceramic base portion of 11, see Mano Fig. 3), the current collector being directly electrically contacted to the first electroactive/anode material (first conductive protrusion 51 contacts first electrode 21, ensuring stable electrical connection, Mano C9L18-22 and Fig. 3) and directly electrically contacted to the electrically conductive pathway residing in the via hole extending through the ceramic container (51 contacts electrically conductive via-hole 15a, ensuring stable electrical connection, Mano C9L18-22 and Fig. 3).

Regarding claim 11 and claim 21, modified Mano teaches the limitations of claims claim 1 above teaches the electrode assembly is of a secondary chemistry (electrochemical device can be rechargeable secondary battery, Mano C5L21-23).

Claims 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mano, Rubino, Tang, Takahashi, Tamachi, IJ Research Inc., and Tsukamoto as applied to claims 7 and 17 above, and further in view of Morioka et al. (US 2013/0032391 A1, as cited in previous Office actions).
Regarding claim 8, claim 9, claim 18, and claim 19, modified Mano teaches the limitations of claims 7 and 17 above but fails to teach: 
wherein the electrically conductive pathway sealed to the ceramic container in the via hole comprises a platinum-containing composite reinforced metal ceramic (CRMC) material (Note: Claims 8-9 and Claim 18-19 are being interpreted as requiring the CRMC material which is claimed in an alternative in claims 7 and 17), 
wherein the CRMC material comprises from about 70:30 ceramic: platinum to about 30:70 ceramic: platinum (instant claims 8 and 18 limitation).
wherein the ceramic in the CRMC material is selected from 3% YSZ, alumina, and mixtures thereof (instant claims 9 and 19 limitation).

Morioka, which is analogous in the art of hermetic sealing of conductive pathways within a ceramic body, teaches the use of alumina-platinum paste as conductive conduits in via holes of a ceramic body to improve the hermetic sealing interface between the conductive conduit material and the ceramic body with the benefit of preventing shrinkage during firing/sintering when making a miniature energy storage device (Morioka [0052, 0054, 0065]). Morioka’s conductive conduit hermetically sealed within a ceramic body serves analogous function to modified Mano’s via holes within the ceramic container, both acting as electrically conductive pathways. 
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the conductive pathway of modified Mano to contain the alumina-platinum paste taught by 
Additionally, Morioka teaches that varying the ratios of alumina to platinum within the conductive paste in order to achieve less shrinkage during sintering and achieve optimal hermetic sealing (see Morioka Tables 4-6 and [0052, 0054, 0065]). With this teaching, one with ordinary skill in the art could use routine optimization to determine the ratio of alumina to platinum, motivated to achieve the best hermetic seal interface, to find such falling within the claimed ranges (see MPEP § 2144.05(II)). 
Therefore, all limitations of claims 8-9 and 18-19 are rendered obvious in view of the Morioka teachings.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mano, Rubino, Tang, Takahashi, Tamachi, IJ Research Inc., and Tsukamoto as applied to claims 1 and 13 above, and further in view of Kondo et al. (US 2008/0057390 A1, as cited in the Office actions dated 01/21/2021 and 03/29/2021).
Regarding claim 10 and claim 20, modified Mano teaches the limitations of claim 1 above and teaches that the electrochemical device can have secondary battery chemistry (Mano C5L21-23) but fails to teach the electrode assembly is selected from the group of Li/SVO, Li/CFx, Li/LiCoO2, and Li/LiNiaMnCo1-a-bO2.
Kondo, which analogous in the art of sealed secondary batteries with ceramic bodies and stainless steel lids (Kondo [0231-0232]), teaches an electrical device of secondary chemistry which employs lithium to achieve high energy density and portability (Kondo [0006]). Kondo teaches an option of secondary lithium battery electrodes, wherein the cathode active material can be LiCoO2 and the anode active material can be Li (Kondo [0237-0238]). 
2 taught by Kondo for the secondary battery electrode assembly of Mano and achieve the predictable result of a functional secondary battery, with further motivation of also attaining high energy density. Additionally, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved; see MPEP § 2143(I)(B).
Thus, claims 10 and 20 is rendered obvious.

Claims 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mano, Rubino, Tang, Takahashi, Tamachi, IJ Research Inc., and Tsukamoto as applied to claims 1 and 13 above, and further in view of Shakespeare et al. (US 2009/0214899 A1).
Regarding claim 12 and claim 22, modified Mano teaches the limitations of claims 1 and 13 above but fails to explicitly teach a current collector comprised of nickel is supported on the ceramic container inner surface and an adhesion layer of titanium resides between the ceramic container and the nickel current collector.
Takahashi [0025-0026] teaches the use of a current collector between a terminal and the adjacent electrode in order to beneficially protect the electrode from damage.
Shakespeare, which is analogous in the art of sealed batteries, teaches that for a secondary lithium battery, nickel is a known material for current collectors (Shakespeare [0028-0029]).
Mano does teach an optional layer of conductive adhesive between the ceramic container inner surface and the electrode supported thereon (Mano C4L26-47), and Tang teaches that titanium can serve as a conductive adhesive (Tang [0028]). 
From the teachings of Mano, Takahashi, Tang, and Shakespeare, a skilled artisan would have found it obvious to include a current collector supporting on the ceramic container as needed to meet design requirements for the lower terminal while preventing damage to the prima facie obvious (MPEP 2144.07).
Thus, claims 12 and 22 are rendered obvious. 


Response to Arguments
Applicant's arguments filed 10/01/2021 regarding the Mano primary reference have been fully considered but they are not persuasive. Mano is still applied as the primary reference in the 35 USC 103 rejections above. Arguments on pages 14-16 of Applicant Remarks directed to newly added claim limitations (regarding specific lid and seal material, metallization layers, and leakage rate) are also addressed above.
Applicant’s arguments with respect to independent claim(s) 1 and 13 and their newly added limitations (Remarks pages 14-16)  have been considered but are moot because the new ground of rejection (i.e., newly added secondary teaching references) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding dependent claims (on Remarks pages 18-21) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The secondary references applied to these dependent claims are not specifically argued against beyond the arguments presented against claims 1 and 13.
Applicant’s arguments, see pages 17 and 22-26, filed 10/01/2021, with respect to the Venkateswaran and Onodera references have been fully considered and are persuasive.  The 35 USC 103 rejections relying on these references have been withdrawn. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JESSIE L. WALLS/Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728